

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.63
L. B. FOSTER COMPANY
RETENTION PERFORMANCE SHARE UNIT AWARD


In accordance with the provisions of the L. B. FOSTER COMPANY 2006 Omnibus
Incentive Plan, as amended (the "Plan"), the Compensation Committee of the Board
of Directors (the "Committee") of L. B. Foster Company (the "Company") hereby
awards Stan L. Hasselbusch (the "Participant") 1,500 performance share units,
subject to the terms and conditions provided herein (the “Award”).
 
1. Plan.  In addition to the terms and conditions set forth herein, this Award
is subject to, and governed by, the terms and conditions set forth in the Plan,
which terms are hereby incorporated by reference. Unless the context otherwise
requires, capitalized terms used herein and not otherwise defined shall have the
meanings set forth in the Plan. In the event of any conflict between the
provisions of this Award and the Plan, the Compensation Committee shall have
full authority and discretion to resolve such conflict and any such
determination shall be final, conclusive and binding on the Participant and all
interested parties.
 
2. Effective Date. The effective date of this Award is March 15, 2011.
 
3. Performance Share Units Award.
 
3.1 Each performance share unit (the "Performance Share Units") represents a
contingent right to receive one share of the Company's common stock as described
more fully herein, to the extent such Performance Share Unit is earned and
becomes payable pursuant to the terms of this Award.  Notwithstanding,
Performance Share Units as initially awarded have no independent economic value,
but rather are mere units of measurement used for purpose of calculating the
number of shares, if any, to be paid under this Award.
 
3.2 Performance Share Units shall be increased and/or decreased in accordance
with the terms of this Award as described more fully herein.  Notwithstanding
any provision of the Plan or this Award to the contrary, the Committee, in its
sole discretion, may reduce the amount of any Performance Share Units that would
otherwise be earned by the Participant upon attainment of the Performance
Condition (as defined below) if it concludes that such reduction is necessary or
appropriate; provided, however, the Committee shall not use its discretionary
authority to increase the number of Performance Share Units that would otherwise
be earned upon attainment of the Performance Condition.
 
4. Performance Condition of the Performance Share Units. The total number of
Performance Share Units that may be earned by the Participant will be based on
the Company's attainment of performance goals relating to Portec EBITDA
("EBITDA") as approved by (and in accordance with the procedures established by)
the Committee on March 15, 2011 and on file with the Committee (the "Performance
Condition"), for the performance period of January 1, 2011 through December 31,
2011 (the "Performance Period"); provided, however, that except as otherwise
specifically provided herein, the ability to earn Performance Share Units and to
receive payment thereon under this Award is expressly contingent upon
achievement of the threshold for the Performance Condition and otherwise
satisfying all other terms and conditions of the Award.
 
 

--------------------------------------------------------------------------------

 
 
5. Issuance and Distribution.
 
5.1 After the end of the Performance Period, the Committee shall certify in
writing the extent to which the applicable Performance Condition and any other
material terms of this Award have been achieved. For purposes of this provision,
and for so long as the Code permits, the approved minutes of the Committee
meeting in which the certification is made may be treated as written
certification.
 
5.2 Subject to the terms and conditions of this Award, Performance Share Units
earned by the Participant will be settled and paid in shares of the Company's
common stock in the calendar year immediately following the end of the
Performance Period on a date determined in the Company's discretion, but in no
event later than March 15th of such calendar year (the "Payment Date").
 
5.3 Notwithstanding any other provision of this Award, in the event of a Change
in Control, the Committee may, in its sole discretion, terminate this Award and,
unless otherwise determined by the Committee, the Participant shall be deemed to
earn Performance Share Units at the target level; provided, however, the
Participant shall only be entitled to retain a prorated portion of such
Performance Share Units determined based on the ratio of the number of complete
months the Participant is employed or serves during the Performance Period
through the date of the Change in Control to the total number of originally
scheduled months in the Performance Period.  Any such earned Performance Share
Units shall be paid contemporaneous with the Change in Control on the closing
date of the change in control; provided, further, in the event of a Change in
Control, Performance Share Units may, in the Committee’s discretion, be settled
in cash and/or securities or other property.
 
6. Dividends. Performance Share Units will not be credited with dividends that
are paid on the Company's common stock.
 
7. Change in Participant's Status.  In the event the Participant's employment
with the Company or any Subsidiary is terminated (i) by reason of Retirement, or
(ii) on account of death or Total and Permanent Disability  prior to the Payment
Date, the Participant shall be entitled to retain the Performance Share Units
and receive payment therefore to the extent earned and payable pursuant to the
provisions of this Award; provided, however, the Participant shall only be
entitled to retain a prorated portion of the Performance Share Units determined
at the end of the Performance Period and based on the ratio of the number of
complete months the Participant is employed or serves during the Performance
Period to the total number of months in the Performance Period.  In the event
the Participant's employment with the Company or any Subsidiary is terminated
for any other reason, including, but not limited to, by the Participant
voluntarily, or by the Company on account of a Termination for Cause or without
cause, prior to the Payment Date, the Performance Share Units awarded to the
Participant shall be cancelled and forfeited, whether payable or not, without
payment by the Company or any Subsidiary.  Any payments due a deceased
Participant shall be paid to his estate as provided herein after the end of the
Performance Period.
 
8. Responsibilities of the Committee. In addition to the authority granted to
the Committee under the Plan, the Committee has responsibility for all aspects
of this Award's administration, including but not limited to: ensuring that the
Award is administered in accordance with the provisions of the Plan, and
adjusting Performance Share Units as authorized hereunder consistent with the
terms of this Award. All decisions of the Committee under this Award shall be
final, conclusive and binding on the Participant and all interest parties. No
member of the Committee shall be liable for any action or determination made in
good faith on the Performance Share Units awarded thereunder.
 
9. Tax Consequences/Withholding.
 
 
 

--------------------------------------------------------------------------------

 
 
9.1 It is intended that: (i) the Participant's Performance Share Units shall be
considered to be subject to a substantial risk of forfeiture in accordance with
those terms as defined in Section 409A and 3121(v)(2) of the Code; and (ii) the
Participant shall have merely an unfunded, unsecured promise to be paid a
benefit, and such unfunded promise shall not consist of a transfer of "property"
within the meaning of Code Section 83.
 
9.2 The Participant shall timely remit to the Company all applicable federal,
state and local income and employment taxes (including taxes of any foreign
jurisdiction) which the Company is required to withhold at any time with respect
to the Performance Share Units. Such payment shall be made to the Company in
full, in cash or check, or as otherwise authorized under the terms of the Plan.
 
9.3 This Award is intended to be excepted from coverage under Section 409A and
shall be construed accordingly.  Notwithstanding any provision of this Award to
the contrary, if any benefit provided under this Award is subject to the
provisions of Section 409A, the provisions of the Award will be administered,
interpreted and construed in a manner necessary to comply with Section 409A (or
disregarded to the extent such provision cannot be so administered, interpreted
or construed).  Notwithstanding, Section 409A of the Code may impose upon the
Participant certain taxes or other charges for which the Participant is and
shall remain solely responsible, and nothing contained in this Award or the Plan
shall be construed to obligate the Committee, the Company or any Subsidiary for
any such taxes or other charges.
 
9.4 Notwithstanding any provision of this Award to the contrary, if any
provision of this Award would prevent the Award from qualifying as
performance-based compensation under Section 162(m) of the Code and the
regulations issued thereunder, such provision shall be administered, interpreted
and construed in a manner to ensure that the Award qualifies as
performance-based compensation (or disregarded to the extent such provision
cannot be so administered, interpreted or construed).
 
10. Non-Competition.
 
10.1 The Participant agrees that this Section 10 is reasonable and necessary in
order to protect the legitimate business interests and goodwill of the Company,
including the Company's trade secrets, valuable confidential business and
professional information, substantial relationships with prospective and
existing customers and clients, and specialized training provided to
Participants and other employees of the Company. The Participant acknowledges
and recognizes the highly competitive nature of the business of the Company and
its Subsidiaries and accordingly agrees that during the term of the
Participant’s employment and for a period of two (2) years after the termination
thereof:
 
(a) The Participant will not directly or indirectly engage in any business
substantially similar to any line of business conducted by the Company or any of
its Subsidiaries, including, but not limited to, where such engagement is as an
officer, director, proprietor, employee, partner, investor (other than as a
holder of less than 1% of the outstanding capital stock of a publicly traded
corporation), consultant, advisor, agent or sales representative, in any
geographic region in which the Company or any of its Subsidiaries conducted
business;
 
(b) The Participant will not contact, solicit, perform services for, or accept
business from any customer or prospective customer of the Company or any of its
Subsidiaries in any line of business conducted by the Company or any of its
subsidiaries;
 
(c) The Participant will not directly or indirectly induce any employee of the
Company or any of its Subsidiaries to: (1) engage in any activity or conduct
which is prohibited pursuant to subparagraph 10.1(a); or (2) terminate such
employee's employment with the Company or any of its Subsidiaries. Moreover, the
Participant will not directly or indirectly employ or offer employment (in
connection with any business substantially similar to any line of business
conducted by the Company or any of its Subsidiaries) to any person who was
employed by the Company or any of its Subsidiaries unless such person shall have
ceased to be employed by the Company or any of its Subsidiaries for a period of
at least 12 months; and
 
 

--------------------------------------------------------------------------------

 
 
(d) The Participant will not directly or indirectly assist others in engaging in
any of the activities, which are prohibited under subparagraphs (a) — (c) above.
 
10.2 It is expressly understood and agreed that although the Participant and the
Company consider the restrictions contained in this Section 10 to be reasonable,
if a final judicial determination is made by a court of competent jurisdiction
that the time or territory or any other restriction contained in this Award is
an unenforceable restriction against the Participant, the provisions of this
Award shall not be rendered void but shall be deemed amended to apply as to such
maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable against the Participant.
Alternatively, if any court of competent jurisdiction finds that any restriction
contained in this Award is unenforceable, and such restriction cannot be amended
so as to make it enforceable, such finding shall not affect the enforceability
of any of the other restrictions contained herein. The restrictive covenants set
forth in this Section 10 shall be extended by any amount of time that the
Participant is in breach of such covenants, such that the Company receives the
full benefit of the time duration set forth above.
 
11. Confidential Information and Trade Secrets. The Participant and the Company
agree that certain materials, including, but not limited to, information, data
and other materials relating to customers, development programs, costs,
marketing, trading, investment, sales activities, promotion, credit and
financial data, manufacturing processes, financing methods, plans or the
business and affairs of the Company and its Subsidiaries, constitute proprietary
confidential information and trade secrets. Accordingly, the Participant will
not at any time during or after the Participant's employment with the Company
(including any Subsidiary) disclose or use for the Participant's own benefit or
purposes or the benefit or purposes of any other person, firm, partnership,
joint venture, association, corporation or other business organization, entity
or enterprise other than the Company and any of its Affiliates, any proprietary
confidential information or trade secrets, provided that the foregoing shall not
apply to information which is not unique to the Company or any of its
Subsidiaries or which is generally known to the industry or the public other
than as a result of the Participant's breach of this covenant. The Participant
agrees that upon termination of employment with the Company (including any
Subsidiary) for any reason, the Participant will immediately return to the
Company all memoranda, books, papers, plans, information, letters and other
data, and all copies thereof or therefrom, which in any way relate to the
business of the Company and its Subsidiaries, except that the Participant may
retain personal notes, notebooks and diaries. The Participant further agrees
that the Participant will not retain or use for their own account at any time
any trade names, trademark or other proprietary business designation used or
owned in connection with the business of the Company or any of its Subsidiaries.
 
 

--------------------------------------------------------------------------------

 
 
12. Remedies/Forfeiture/Recoupment.
 
12.1 The Participant acknowledges that a violation or attempted violation on a
Participant's part of Sections 10 and 11 will cause irreparable damage to the
Company and its Subsidiaries, and the Participant therefore agrees that the
Company and its Subsidiaries shall be entitled as a matter of right to an
injunction, out of any court of competent jurisdiction, restraining any
violation or further violation of such promises by the Participant or the
Participant's employees, partners or agents. The Participant agrees that such
right to an injunction is cumulative and in addition to whatever other remedies
the Company (including any Subsidiary) may have under law or equity.
Specifically, the Participant agrees that such right to an injunction is
cumulative and in addition to the Participant’s obligations to make timely
payment to the Company as set forth in Section 12.2 of this Award. The
Participant further acknowledges and agree that the Participant's Performance
Share Units shall be cancelled and forfeited without payment by the Company if
the Participant breaches any of his or her obligations set forth in Section 10
and 11 herein.
 
12.2 At any point after becoming aware of a breach of any obligation set forth
in Sections 10 and 11 of this Award, the Company shall provide notice of such
breach to the Participant. By accepting this Award, the Participant agrees that
within ten (10) days after the date the Company provides such notice, the
Participant shall pay to the Company in cash an amount equal to any and all
distributions paid to or on behalf of the Participant under of this Award within
the six (6) months prior to the date of the earliest breach. The Participant
agrees that failure to make such timely payment to the Company constitutes an
independent and material breach of the terms and conditions of this Award, for
which the Company may seek recovery of the unpaid amount as liquidated damages,
in addition to all other rights and remedies the Company may have resulting from
the Participant's breach of the obligations set forth in Sections 10 and 11. The
Participant agrees that timely payment to the Company as set forth in this
provision of the Award is reasonable and necessary because the compensatory
damages that will result from breaches of Sections 10 and/or 11 cannot readily
be ascertained. Further, the Participant agrees that timely payment to the
Company as set forth in this provision of the Award is not a penalty, and it
does not preclude the Company from seeking all other remedies that may be
available to the Company, including without limitation those set forth in this
Section 12.
 
12.3 In the event the Company is required to prepare an accounting restatement
applicable to the financial reporting period covered within the Performance
Period due to the material noncompliance of the Company with any financial
reporting requirement under the securities laws or other applicable law and if
the Committee, in its discretion, so determines, (i) Participant shall pay to
the Company in cash up to the amount equal to the fair market value of any and
all shares, cash or other compensation paid to or on behalf of the Participant
under this Award, and, without duplication, (ii) the Participant shall pay to
the Company in cash an amount equal to the fair market value of any and all
shares, cash or other compensation paid to or on behalf of such Participant
under of this Award in excess of the amount of such compensation that would have
been paid to the Participant based on the restated financial results.  Any such
payment shall be made within the time periods prescribed by the Committee.  The
Committee, in its discretion, shall determine whether the Company shall effect
any such recovery (i) by seeking repayment from the Participant or, (ii) by
reducing (subject to applicable law and the terms and conditions of the
applicable plan, program or arrangement) the amount that would otherwise be
payable to the Participant under any compensatory plan, program or arrangement
maintained by the Company or any of its affiliates, (iii) by withholding payment
of future increases in compensation (including the payment of any discretionary
bonus amount) or grants of compensatory awards that would otherwise have been
made in accordance with the Company's otherwise applicable compensation
practices, or (iv) by any combination of the foregoing.  For purposes of this
Award, the Committee may determined, in its sole discretion, that any fraud,
negligence, or intentional misconduct by Participant was a significant
contributing factor to the Company having to prepare an accounting
restatement.  The Participant's failure to make any such timely payment to the
Company constitutes an independent and material breach of the terms and
conditions of this Award, for which the Company may seek recovery of the unpaid
amount as liquidated damages, in addition to all other rights and remedies the
Company may have against the Participant.  By accepting this Award, the
Participant agrees that timely payment to the Company as set forth in this
provision of the Award is reasonable and necessary, and that timely payment to
the Company as set forth in this provision of the Award is not a penalty, and it
does not preclude the Company from seeking all other remedies that may be
available to the Company, including without limitation those set forth in this
Section 12. The Participant further acknowledges and agrees that the
Participant's Performance Share Units shall be cancelled and forfeited without
payment by the Company if any fraud, negligence, or intentional misconduct by
the Participant is determined to be a significant contributing factor to the
Company having to prepare an accounting restatement  with respect to the
financial reporting period covered within the Performance
Period.  Notwithstanding the foregoing, the Company shall not be required to
make any additional payment in the event that the restated financial results
would have resulted in a greater payment to the Participant.
 
 

--------------------------------------------------------------------------------

 
 


13. Assignment/Nonassignment.
 
13.1 The Company shall have the right to assign this Award, including without
limitation Section 10, and the Participant agrees to remain obligated by all
provisions of this Award that are assigned to any successor, assign or surviving
entity. The obligation of the Company under this Award shall be binding upon the
successors and assigns of the Company. Any successor to the Company is an
intended third party beneficiary of this Award.
 
13.2 The Performance Share Units shall not be sold, pledged, assigned,
hypothecated, transferred or disposed of (a "Transfer") in any manner, other
than by will or the laws of descent and distribution. Any attempt by the
Participant to Transfer the Performance Share Units in violation of the terms of
the Award shall render the Performance Share Units null and void, and result in
the immediate forfeiture of such Performance Share Units, without payment by the
Company or any Subsidiary.
 
14. Impact on Benefit Plans. Payments under this Award shall not be considered
as earnings for purposes of the Company's and/or Affiliate's qualified
retirement plans or any such retirement or benefit plan unless specifically
provided for therein. Nothing herein shall prevent the Company or any Affiliate
from maintaining additional compensation plans and arrangements for its
employees.
 
15. Changes in Stock. In the event of a stock split, stock dividend, or similar
event, the Performance Share Units and the shares of Company common stock on
which the Performance Condition is based shall be appropriately adjusted to
prevent dilution or enlargement of the rights of the Participant which would
otherwise result from any such transaction, provided such adjustment shall be
consistent with Code Section 162(m) and Section 409A.  In the case of a Change
in Control, any obligation under the Award shall be handled in accordance with
the terms of Sections 6 hereof.
 
16. Governing Law, Jurisdiction, and Venue.
 
16.1 This Award shall be governed by and construed in accordance with the laws
of the Commonwealth of Pennsylvania, without giving effect to the principles of
conflicts of law.
 
16.2 Participant hereby irrevocably submits to the personal and exclusive
jurisdiction of the United States District Court for the Western District of
Pennsylvania or the Court of Common Pleas of Allegheny County, Pennsylvania in
any action or proceeding arising out of, or relating to, this Award (whether
such action or proceeding arises under contract, tort, equity or otherwise).
Participant hereby irrevocably waives any objection which Participant now or
hereafter may have to the laying of venue or personal jurisdiction of any such
action or proceeding brought in said courts.
 
16.3 Jurisdiction over, and venue of, any such action or proceeding shall be
exclusively vested in the United States District Court for the Western District
of Pennsylvania or the Court of Common Pleas of Allegheny County, Pennsylvania.
 
 

--------------------------------------------------------------------------------

 
 
16.4 Provided that the Company commences any such action or proceeding in the
courts identified in Section 16.3, Participant irrevocably waives Participant's
right to object to or challenge the above selected forum on the basis of
inconvenience or unfairness under 28 U.S.C. § 1404, 42 Pa. C.S. § 5322 or
similar state or federal statutes. Participant agrees to reimburse the Company
for all of the attorneys fees and costs it incurs to oppose Participant's
efforts to challenge or object to litigation proceeding in the courts identified
in Section 16.3 with respect to actions arising out of or relating to this Award
(whether such actions arise under contract, tort, equity or otherwise).
 
17. Failure to Enforce Not a Waiver. The failure of the Company to enforce at
any time any provision of this Award shall in no way be construed to be a waiver
of such provision or of any other provision hereof.
 
18. Severability. In the event that any one or more of the provisions of this
Award shall be held to be invalid, illegal or unenforceable, the validity,
legality or enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.
 
19. Funding. This Award is not funded and all amounts payable hereunder, if any,
shall be paid from the general assets of the Company or its Affiliate, as
applicable. No provision contained in this Award or the Plan and no action taken
pursuant to the provisions of this Award or the Plan shall create a trust of any
kind or require the Company to maintain or set aside any specific funds to pay
benefits hereunder. To the extent the Participant acquires a right to receive
payments from the Company under the Award, such right shall be no greater than
the right of any unsecured general creditor of the Company.
 
20. Headings. The descriptive headings of the Sections of this Award are
inserted for convenience of reference only and shall not constitute a part of
this Award.
 
21. Amendment or Termination of this Award. This Award may be modified, amended,
suspended or terminated by the Committee at any time. Notwithstanding the
foregoing or any provision of this Award to the contrary, the Committee may, in
the sole discretion and without the Participants consent, modify or amend the
terms of this Award, or take any other action it deems necessary or advisable,
to cause this Award to comply with Section 409A or Section 162(m) (or an
exception thereto).  Any modification, amendment, suspension or termination
shall only be effective upon a writing issued by the Committee, and the
Participant shall not offer evidence of any purported oral modifications or
amendments to vary or contradict the terms of this Award document.
 
[Remainder of Page Intentionally Left Blank]

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned have executed this Award on the day and year
indicated below.  This Award may be executed in more than one counterpart, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.








Dated:           March 15,
2011                                                                /s/ William
H. Rackoff
William H. Rackoff
Chairman, Compensation Committee


I hereby acknowledge and accept this Award subject to all of the terms and
conditions described herein, including, without limitation, the forfeiture and
covenant provisions set forth in Sections 10, 11 and 12 of this Award,
regardless of whether this Award ever results in a payment.  I further
acknowledge receipt of a copy of the Plan, and I agree to be bound by all the
provisions of this Award and the Plan, as amended from time to time.
 
By signing below, I acknowledge that: (i) I have read and understand this Award,
including, without limitation, the provisions that require me to repay monies to
the Company if (A) I breach Section 10 or 11 of the Program or (B) the Company
is required to prepare an accounting restatement as provided in Section 12.3;
(ii) the Performance Share Units that have been awarded to me have no
independent economic value, but rather are mere units of measurement to be used
in calculating benefits, if any, available under this Award; (iii) I agree to
accept as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions arising under this Award or the Plan; and (iv) my
decision to accept this Award is completely voluntary and done with full
knowledge of its terms.  I further acknowledge and agree that, except as
otherwise specifically provided in this Award, in the event I terminate
employment prior to the Payment Date, the Performance Share Units awarded to me
shall be cancelled and forfeited, whether payable or not, without payment by the
Company or any Subsidiary.
 


 
Signature:  ____________________________                                                                           Date:  ______________________________
Stan L. Hasselbusch







 
 

--------------------------------------------------------------------------------

 
